Title: To George Washington from Richard Varick, 7 December 1783
From: Varick, Richard
To: Washington, George


                        
                            Dear General
                            New York Decr 7. 1783.
                        
                        The lost papers are just come to Hand & I have folded but not had Time to Number them; they are in
                            their respective Bundles. The Letter to me was not open’d, but in perfect Order & Muddy.
                        I have put up the two Blankets I used On my writing Tables. I pray my most respectful Regards to Mrs
                            Washington & am very sincerely & Affectionately Yours
                        
                            Richd Varick
                        
                    